McDONALD, Chief Justice.
This was a suit by plaintiff to recover damages as a result of an automobile collision in McLennan County. Defendants filed a plea of privilege to be sued in the county of their residence, which was, after hearing, by the Trial Court overruled. From such judgment the defendants appealed to this court. While such cause is pending on appeal both parties filed joint motion setting forth that the cause has been settled and compromised and praying that such appeal be dismissed.
Such motion is granted and the appeal is dismissed.